               Case 2:20-cv-01571-JCC Document 55 Filed 01/19/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    In re:                                              CASE NO. C20-1571-JCC
      SETH BASIL COLCHESTER,
10
                                                          MINUTE ORDER
11                           Petitioner,
              v.
12
      JEWEL LAZARO,
13
                             Respondent.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint status report (Dkt. No. 54). The
18
     parties seek an expedited resolution of this matter and ask the Court for a status conference to
19
     determine a trial date and related case management dates. Accordingly, the parties are
20
     ORDERED to appear for a remote status conference at 10 a.m. on January 21, 2021. The parties
21
     are DIRECTED to contact the Courtroom Deputy Clerk for remote hearing information.
22
            DATED this 19th day of January 2021.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Paula McNabb
26                                                          Deputy Clerk


     MINUTE ORDER
     C20-1571-JCC
     PAGE - 1
